DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “processing circuitry to analyze/present” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al, U.S. Patent 10,129,290.


As per claim 1, it is taught of an information processing apparatus comprising:
processing circuitry to:
analyze, if an attack activity is detected using a detection rule (identified and analyzed cyber-security attack), a situation in which a current attack activity that is the detected attack activity is detected (based upon the compiled information), a situation in which each of a plurality of past attack activities has been detected, the plurality of past attack activities being a plurality of attack activities that has been detected in the past using the detection rule (current security threats are compared against past and previously collected data)(col. 3, lines 45-62 and col. 30, lines 30-35), and a situation that the detection rule assumes, and choose, based on an analysis result, an arbitrary number of attack activities (threshold amount of information) from the plurality of past attack activities (col. 3, line 55 through col. 4, line 4 and col. 30, lines 30-35); and
present a countermeasure that has been implemented against the attack activity chosen (col 3, line 62 through col. 4, line 13 and col. 30, lines 30-38).
As per claim 2, it is disclosed wherein the processing circuitry analyzes a similarity between the situation in which the current attack activity is detected and the situation in which each of the plurality of past attack activities has been detected, and analyzes a similarity between the situation in which each of the plurality of past attack activities has been detected and the situation that the detection rule assumes (col. 3, line 55 through col. 4, line 4 and col. 30, lines 30-35).
As per claim 3, it is taught wherein the processing circuitry analyzes a similarity between time at which the current attack activity is detected and a time band during which each of the plurality of past attack activities has been detected, a similarity between traffic at a time when the current attack activity is detected and traffic at a time when each of the plurality of past attack activities has been detected, a 
As per claim 4, it is disclosed wherein the processing circuitry analyzes a similarity between a type of a target device of each of the plurality of past attack activities and a target device that the detection rule assumes (col. 12, lines 21-41).
As per claim 5, it is taught wherein the processing circuitry decides, if two or more attack activities are chosen from the plurality of past attack activities, order between or among the two or more attack activities chosen, and presents, according to the decided order, countermeasures implemented against the two or more attack activities chosen (col. 30, lines 16-38).
As per claim 6, it is disclosed wherein the processing circuitry decides the order between or among the two or more attack activities chosen based on importance of respective countermeasures against the two or more attack activities chosen (col. 30, lines 16-38).
As per claim 7, it is taught wherein the processing circuitry analyzes a situation at a time when each of a plurality of past attack activities targeting a device of a same type as a device targeted by the current attack activity has been detected, the plurality of past attack activities being a plurality of past attack activities of a same type as the current attack activity (col. 12, lines 21-41).
As per claim 8, it is disclosed of an information processing method comprising:
analyzing, if an attack activity is detected using a detection rule (identified and analyzed cyber-security attack), a situation in which a current attack activity that is the detected attack activity is detected (based upon the compiled information), a situation in which each of a plurality of past attack activities has been detected, the plurality of past attack activities being a plurality of attack activities that has been detected in the past using the detection rule (current security threats are compared 
presenting a countermeasure that has been implemented against the attack activity chosen (col 3, line 62 through col. 4, line 13 and col. 30, lines 30-38).
As per claim 9, it is taught of a non-transitory computer readable medium storing an information processing program that causes a computer to execute:
a choosing process of analyzing, if an attack activity is detected using a detection rule (identified and analyzed cyber-security attack), a situation in which a current attack activity that is the detected attack activity is detected (based upon the compiled information), a situation in which each of a plurality of past attack activities has been detected, the plurality of past attack activities being a plurality of attack activities that has been detected in the past using the detection rule (current security threats are compared against past and previously collected data)(col. 3, lines 45-62 and col. 30, lines 30-35), and a situation that the detection rule assumes, and choosing, based on an analysis result, an arbitrary number of attack activities (threshold amount of information) from the plurality of past attack activities (col. 3, line 55 through col. 4, line 4 and col. 30, lines 30-35); and
a countermeasure presenting process of presenting a countermeasure that has been implemented against the attack activity chosen by the choosing process (col 3, line 62 through col. 4, line 13 and col. 30, lines 30-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kotler et al, US 2016/0306980 is relied upon for disclosing of detecting malware, analyzing the results, and suggesting remediations, see paragraph 0003 and 0045.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.